DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3, 6 thru 10, 13, 14, 21 thru 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. 10,325,833 B1 in view of Cai US 2007/0141792 A1.  Kanawati discloses (see, for example, FIG. 3B) a semiconductor-on-insulator transistor 300 comprising a semiconductor layer 306, buried oxide layer 305, substrate 304, transistor body 315, gate fingers 331/332/333, source regions 311-314, and drain regions 311-314.  Kanawati does not disclose a heavily-doped body-implant region overlapping at least one of said source regions and a common silicided region.  However, Cai discloses (see, for example, FIG. 2E) a semiconductor device 20 comprising a heavily-doped body implant region 70 overlapping a source region 56.  A common silicided region 76 electrically ties a heavily-doped body-implant region 70 to at least one of said source regions 56.  It would have been obvious to one of ordinary skill in the art to have a heavily-doped body-implant region overlapping at least one of said source regions and a common silicided region electrically tying said heavily-doped body-implant region to said at least one of said source regions in order to minimize parasitic effects and leakage while using a minimal number of contact areas, which creates a larger safe operating area.

Regarding claims 3, 10, and 23, see, for example, FIG. 3A wherein Kanawati discloses stubs 331C-333C.
	Regarding claim 6, 7, 13, 14, and 26, it was well known in the art to use SOI devices in amplifiers such as a low noise amplifier or a power amplifier in order to utilize its lower parasitic capacitance and lower leakage current.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F. 2d 1647 (1987).
	Regarding claim 8, see, for example, the rejection for claim 1 above.  Kanawati discloses (see, for example, FIG. 3B) a semiconductor device comprising a source silicided region 353, and drain silicided region 355.  Further, in FIG. 2E, Cai discloses a portion (i.e. body tie silicided region) of the silicided region 76 over the body heavily-doped body-implant region 70 and another portion (i.e. source silicided region) of the silicided region being over the source region 56.
	Regarding claim 21, see, for example, the rejection for claim 1 above.  Further, in FIG. 2E, Cai discloses the silicided region 76 electrically tying said body-implant region 70 to said source region 56.

Claims 4, 5, 11, 12, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. 10,325,833 B153 in view of Cai US 2007/0141792 A1 as applied to claims   above, and further in view of Mallikarjunaswamy US 2018/0076319 A1.  Kanawati in view of Cai does not clearly disclose said heavily-doped body-implant region being situated inside said source regions.  However, Mallikarjunaswamy discloses (see, for example, FIG. 6 (b)) a semiconductor device 150 comprising a heavily-doped body-implant region 108 being situated inside a source region 104 and near a center of a gate electrode.  It would have been obvious to one of ordinary skill in the art to have said heavily-doped body-implant region being situated inside said source regions in order to further reduce cell pitch of the semiconductor device.
Regarding claims 5, 12, and 25, see, for example, FIG. 3A wherein Kanawati discloses stubs 331C-333C.
Regarding claims 11, and 24, see, for example, the rejection for claim 4 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Eugene Lee
January 24, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815